Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/19/2021 claims 1, 3, 11, 14, 22, and 24 were amended and claims 1-30 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al (US 2013/0023325) in view of Cole et al (US 2001/0054794).
Regarding claims 1, 11 and 22: Saunders discloses a display device configured with a user interface to display (paragraph [0039], Fig. 2A, the gaming device includes one or more display devices controlled by the processor); processing circuitry coupled to the display device (paragraph [0033], gaming device preferably includes at least one processor 12, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit or one or more application-specific integrated circuits (ASIC's)); and memory coupled to the processing circuitry (paragraph [0033], The processor is in communication with or operable to access or to exchange signals with at least one data storage or memory device 14) and having instructions stored therein that are executable by the processing circuitry to cause the processing circuitry to perform operations (paragraph [0033], The memory device also stores other data such as image data, event data, player input data, random or pseudo-random number generators, pay-table data or information, and applicable game rules that relate to the play of the gaming device), the operations comprising: receiving game data for storage in the memory (paragraph [0029], the computerized instructions for controlling any games are communicated from the central server, central controller, or remote host to a gaming device local processor and memory devices. In such a "thick client" embodiment, the gaming device local processor executes the communicated computerized instructions to control any games (or other suitable interfaces) provided to a player); displaying, via the display device, a multi-faceted gaming surface comprising at least two gaming surface representations that share an edge (paragraph [0122], Fig. 5A, the gaming system generates a plurality multiple dimension symbols at a plurality of symbol display positions of each of a plurality of symbol display position grids 250a, 250b and 250c of different depths, for example the top edge of grid 250c shares an edge with the bottom edge of 250b); displaying, via the display device, a portion of the game data as a first set of 3D game components on one or more of the at least two gaming surface representations in accordance with a set of game rules for a given game, each one of the 3D game components having a symbol associated thereto (paragraph [0123], one side or face of certain of the multiple dimension symbols generated in the plurality of symbol display positions 254 of symbol display position grid 250a to be initially displayed to the player); receiving signals indicating user selection of a selected set of 3D game components based on the first set of 3D game components (paragraph [0124], paragraph [0190] – [0214], one or more of: vi. which displayed symbols are evaluated to determine any awards; vii. which displayed sides or faces of which multiple dimension symbols are evaluated to determine any awards; viii. which symbols are shifted; ix. which symbol retain their original positioning; x. which symbols are removed from which symbol display position grids; xi. a quantity of symbols removed from any symbol display position grids; xii. the direction of any shifting of any symbols; xiii. which symbols are available to be generated in each symbol display position grid; xiv. an order of evaluating the plurality of multiple dimension symbol display position planes;)… is/are… determined based on a player's selection, after generating a plurality of multiple dimension symbols, the gaming system evaluates the symbols currently displayed to the player to determine if any awards are associated with any currently displayed symbol combinations. Specifically, as seen in FIG. 5B, the gaming system evaluates each of the displayed sides or faces of the displayed multiple dimension symbols from symbol display position grid 250a to determine that the displayed combination of star symbol--star symbol--star symbol in the bottom or third row of symbol display position grid 250a is a winning symbol combination); displaying the selected set of 3D game components (paragraph [0123], the gaming system evaluates each of the displayed sides or faces of the displayed multiple dimension symbols from symbol display position grid 250a to determine that the displayed combination of star symbol--star symbol--star symbol in the bottom or third row of symbol display position grid 250a is a winning symbol combination); determining a winning combination comprising one or more winning symbols (paragraph [0124], display position grid 250a to determine that the displayed combination of star symbol--star symbol--star symbol in the bottom or third row of symbol display position grid 250a is a winning symbol combination); and display or more winning 3D game components that correspond to the one or more winning symbols (paragraph [0124], display position grid 250a to determine that the displayed combination of star symbol--star symbol--star symbol in the bottom or third row of symbol display position grid 250a is a winning symbol combination). However, Saunders does not specifically disclose displaying the components in a distinguishing manner based on receiving the signals indicating user selection of the selected components.
Cole discloses displaying components in a distinguishing manner based on receiving the signals indicating user selection of the selected set of 3D game components (paragraph [0121] – paragraph [0122], the player is allowed to select (if more than one "7" indicia is present) a particular "7" indicia associated with the board 240 to highlight).
Therefore, it would have been obvious at the time of filing to integrate the highlighting as taught by Cole into the system as taught by Saunders in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.
Regarding claims 2, 13 and 23: Saunders discloses that which is discussed above. Saunders further discloses determining a winning outcome or prize based on the one or more winning 3D game components that correspond to the one or more winning symbols (paragraph [0138], the gaming system proceeds to any remaining unevaluated multiple dimension symbol display position planes to determine if any winning symbol combinations are formed).
Regarding claims 3, 14 and 24: Saunders discloses that which is discussed above. Saunders further discloses displaying the selected set of 3D game components in a distinguishing manner which visually distinguishes the selected set of 3D game components from the first set of 3D game components (paragraph [0125], Fig. 5B-5C, gaming system then removes each of the multiple dimension symbols of the displayed winning symbol combination of star symbol--star symbol--star symbol. In this example, as seen in FIGS. 5B and 5C, the removal of the multiple dimension symbols 252k, 252l and 252m of the displayed winning symbol combination of star symbol--star symbol--star symbol from the bottom row of symbol display position grid 250a causes empty symbol display positions 254k, 254l and 254m in symbol display position grid 250a).
Regarding claims 4, 15 and 25: Saunders discloses that which is discussed above. Saunders further discloses displaying the selected set of 3D game components in a distinguishing manner comprises: determining a first set of visual characteristics associated with the first set of 3D game components, retrieving, from the memory, a set of display rules, determining, based on the set of display rules, a second set of visual characteristics, and displaying the selected set of 3D game components in accordance with the second set of visual characteristics (paragraph [0125], Fig. 5B-5C, gaming system then removes each of the multiple dimension symbols of the displayed winning symbol combination of star symbol--star symbol--star symbol. In this example, as seen in FIGS. 5B and 5C, the removal of the multiple dimension symbols 252k, 252l and 252m of the displayed winning symbol combination of star symbol--star symbol--star symbol from the bottom row of symbol display position grid 250a causes empty symbol display positions 254k, 254l and 254m in symbol display position grid 250a).
Regarding claims 5, 16 and 26: Saunders discloses that which is discussed above. Saunders further discloses that the first or second set of visual characteristics may comprise one or more of: a shape, a color, a depth level, a spatial frequency, a blackness level, a brightness level, a dynamic range, a transfer function, a duty cycle, and a color gamut (paragraph [0125], Fig. 5B-5C, gaming system then removes each of the multiple dimension symbols of the displayed winning symbol combination of star symbol--star symbol--star symbol. In this example, as seen in FIGS. 5B and 5C, the removal of the multiple dimension symbols 252k, 252l and 252m of the displayed winning symbol combination of star symbol--star symbol--star symbol from the bottom row of symbol display position grid 250a causes empty symbol display positions 254k, 254l and 254m in symbol display position grid 250a).
Regarding claim 6, 17 and 27: Saunders discloses that which is discussed above. Saunders further discloses that the visual characteristics are displayed in an autostereoscopic manner (paragraph [0013], paragraph [0041], each generated symbol also includes a depth component (i.e., a three dimensional shape with individually symbols on each side or face of the three dimensional shape)).
Regarding claims 7, 18 and 28: Saunders discloses that which is discussed above. Saunders further discloses that displaying the selected set of 3D components in the distinguishing manner comprises displaying the selected 3D game components closer to or further away along a Z axis from a screen of the electronic gaming machine (paragraph [0126], Fig. 5C, Thus, the creation of one or more empty symbol display positions in a front symbol display position grid (relative to the player's line of sight) causes one or more multiple dimension symbols at one or more corresponding symbol display positions of another symbol display position grid (which is, relative to the player's line of sight, behind the front symbol display position grid) to become displayed to the player).
Regarding claims 8, 19 and 29: Saunders discloses that which is discussed above. Saunders further discloses responsive to displaying the one or more winning 3D game components, generating and displaying a new game corresponding to the one or more winning symbols (paragraph [0073], the gaming device includes a program which will automatically begin a bonus round after the player has achieved a triggering event or qualifying condition in the base or primary game).
Regarding claims 10 and 30: Saunders discloses that which is discussed above. Saunders further discloses that the display device is further configured to display the selected set of 3D game components as continuously moving along a X, Y or Z axis (paragraph [0125], the removal of the multiple dimension symbols 252k, 252l and 252m of the displayed winning symbol combination of star symbol--star symbol--star symbol from the bottom row of symbol display position grid 250a causes empty symbol display positions 254k, 254l and 254m in symbol display position grid 250a, the examiner interprets the movement of the selected game components as teaching displaying the selected game components as moving continuously during such a time as the game components are being replaced as taught by Saunders).
Regarding claim 12: Saunders discloses that which is discussed above. Saunders further discloses a mobile gaming device operated by a player coupled via a communications link to the electronic gaming terminal, the mobile gaming device running a remote gaming program to play the game, the electronic gaming terminal programmed to carry out at least the game functions of pseudo-randomly determining a game outcome and determining an award to a player, and receiving player control signals from the mobile gaming device to initiate the game (paragraph [0035], an operator or a player can use such a removable memory device in a desktop computer, a laptop computer, a hand-held device, such as a personal digital assistant (PDA), a portable computing or mobile device, or another computerized platform to implement the present disclosure. In one embodiment, the gaming device or gaming machine disclosed herein is operable over a wireless network, for example as part of a wireless gaming system); wherein the electronic gaming terminal is configured to transmit electronic data signals to the mobile gaming device identifying the game outcome and the award (paragraph [0035], an operator or a player can use such a removable memory device in a desktop computer, a laptop computer, a hand-held device, such as a personal digital assistant (PDA), a portable computing or mobile device, or another computerized platform to implement the present disclosure. In one embodiment, the gaming device or gaming machine disclosed herein is operable over a wireless network, for example as part of a wireless gaming system).
Regarding claims 9 and 20: Saunders discloses that which is discussed above. Saunders further discloses displaying the 3D game components in a variety of different three-dimensional configurations (paragraph [0193], it should be appreciated that in different embodiments, one or more of: [0193] iii. a shape or configuration of each symbol display position grid…may be predetermined, randomly determined and/or determined based on any criteria). Although Saunders does not specifically disclose a three-dimensional sphere configuration, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a sphere shape as the shape or configuration of the 3D game components as taught by Saunders in order to yield the predictable result of increasing a level of excitement and enjoyment for players by introducing an aspect of multiple dimension symbols into a cascading symbol or tumbling reel game, thereby encouraging more frequent plays, which in turn will lead to increased revenues for game operators.



Response to Arguments
Applicant’s arguments, see Remarks, filed 01/19/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.
The remainder of the applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715